The judgment of the court was pronounced by
King, J.
A part of the consideration of the note sued upon in this .action was a flock of sheep, of which thirty-eight are shown to have died within three days after the sale, of a disease which the witnesses say was incurable.* The vendor -must sustain the loss of those which perished. C. C. art. 2508. The witnesses state that the disease was contagious, and extended generally through the -flock, but no other deaths are shown to have occurred. The judge should only have allowed a credit for §49 40, the actual loss proved.
The judgmentof the District Court is therefore reversed, and judgment rendered in favor of the plaintiffs, and against the defendants, in solido, for §453 60, with eight per cent interest from the 4th of April, 1846, until paid ; the appellees paying the costs of this appeal, and the appellants those of the court below.

Tho purchase was made at a sale of property belonging to the succession of Girod. R.